El Juez Asociado Señor Rivera Pérez
emitió la opinión del Tribunal.
Nos corresponde determinar si la protección sobre el término máximo de seis (6) meses de detención preventiva dispuesta en la Constitución de Puerto Rico le es aplicable a un imputado hallado judicialmente no procesable, quien se encuentra recluido en el Hospital de Psiquiatría Fo-rense bajo tratamiento en exceso del referido término. La respuesta a dicha interrogante es en la negativa.
I — i
El 17 de octubre de 1998 se presentó una denuncia en ausencia contra el Sr. Ramón Ruiz Ramos, imputándole la comisión del delito de maltrato,(1) según tipificado en el Art. 3.1 de la Ley Núm. 54 de 15 de agosto de 1989 (8 L.RR.A. see. 631).(2) Se ordenó el arresto del señor Ruiz Ramos y se le impuso una fianza por la suma de cinco mil dólares ($5,000). El imputado fue arrestado el 19 de octu-bre de 1998. Ese mismo día prestó la fianza y fue citado para la vista preliminar. El imputado no compareció a la vista preliminar celebrada el 30 de octubre de 1998, razón por la cual el tribunal determinó causa probable en su au-sencia por infracción al Art. 3.1 de la Ley Núm. 54, supra, y lo encontró incurso en desacato criminal/3) ordenó su arresto e ingreso, y le fijó una fianza por la suma de diez mil dólares ($10,000).(4) La lectura de acusación fue seña-lada para el 18 de noviembre y el juicio para el 28 de diciembre de 1998.
El 5 de noviembre de 1998 se presentó una segunda denuncia contra el señor Ruiz Ramos, esta vez por infrac-*495ción al Art. 404 de la Ley Núm. 4 de 23 de junio de 1973, conocida como la “Ley de Sustancias Controladas de Puerto Rico”, 24 L.P.R.A. sec. 2404.(5) Se determinó causa probable para el arresto y se fijó una fianza por la suma de diez mil dólares ($10,000).(6) Ese mismo día, el señor Ruiz Ramos fue encarcelado al no prestar las referidas fianzas.(7) La vista preliminar relativa al Art. 404 de la Ley de Sustancias Controladas de Puerto Rico, supra, fue seña-lada para el 17 de noviembre de 1998.(8) La representación legal del imputado presentó una moción(9) ante el Tribunal de Primera Instancia en la cual solicitó una evaluación so-bre la condición mental del imputado, a los efectos de de-terminar si era o no procesable.(10) En virtud de lo anterior, la vista preliminar señalada para el 17 de noviembre de 1998 fue suspendida.(11)
Luego de varios incidentes procesales,(12) en la vista de procesabilidad celebrada el 15 de marzo de 1999, el magis-trado determinó que el señor Ruiz Ramos no reunía los criterios médicos legales de procesabilidad.(13) El Tribunal de Primera Instancia acogió la recomendación del doctor Rafael Cabrera Aguilar, psiquiatra del Estado, y ordenó el traslado inmediato del imputado al Hospital de Psiquiatría Forense para que fuera evaluado y recibiera tratamiento.(14) La última vista sobre procesabilidad del *496señor Ruiz Ramos se celebró el 7 de junio de 1999, en la que el Tribunal de Primera Instancia determinó que su situación permanecía inalterada. Por consiguiente, el pro-ceso judicial en contra del imputado, aquí peticionario, per-manece suspendido en aras de salvaguardar su derecho a un debido proceso de ley.
El 11 de mayo de 1999 la representación legal del señor Ruiz Ramos solicitó del Tribunal de Primera Instancia la excarcelación de éste, mediante la presentación de un re-curso de hábeas corpus.(15) Dicha petición se fundamentó en que alegadamente se le privó al peticionario de su liber-tad, en exceso del término de seis (6) meses dispuesto para detención preventiva, en conformidad con la Sec. 11 del Art. II de la Carta de Derechos de la Constitución de Puerto Rico, L.P.R.A., Tomo 1. Mediante Resolución de 23 de junio de 1999, dicho tribunal denegó el referido recurso, por entender que aunque el peticionario estaba privado de su libertad, éste no se encontraba en una institución correccional.(16) Dicho tribunal concluyó que la privación de la libertad del imputado, aquí peticionario, no respondía a su inhabilidad para prestar la fianza fijada en el caso. Ade-más, decidió que la privación de la libertad a la que está sujeto el peticionario no contraviene su presunción de ino-cencia, ya que su ingreso en el referido hospital no guarda relación con su condición de sumariado.(17)
Insatisfecho con esta determinación, el imputado, aquí peticionario, recurrió ante el Tribunal de Circuito de Ape-laciones mediante el correspondiente recurso de certiorari. Este tribunal emitió un dictamen el 23 de agosto de 1999 mediante el cual confirmó la resolución dictada por el Tribunal de Primera Instancia. El Tribunal de Circuito de Apelaciones determinó, al igual que el Tribunal de Primera Instancia, que el peticionario no estaba ingresado en una *497institución correccional y que la privación de libertad de éste no estaba relacionada con una falta de recursos para poder prestar la fianza impuesta. Expresó que el propósito de la detención preventiva es garantizar la comparecencia del acusado a cualquier procedimiento posterior al arresto, en cambio su ingreso en el Hospital de Psiquiatría Forense sólo pretende proveerle tratamiento hasta que se encuen-tre procesable. El Tribunal de Circuito de Apelaciones con-cluyó que el peticionario no es acreedor a lo solicitado, pues su situación planteaba realmente un asunto relacionado a su procesabilidad, en vista de su estado mental,!18) y no uno de detención preventiva en exceso de lo dispuesto por la Constitución de Puerto Rico.
Inconforme con dicho dictamen, el peticionario acude ante nos al señalar como único error cometido por el Tribunal de Circuito de Apelaciones lo siguiente:
Erró el Honorable Tribunal de Circuito de Apelaciones al con-firmar la resolución del Honorable Tribunal de Primera Ins-tancia que denegó la petición de excarcelación solicitada por el peticionario de autos toda vez que el Sr. Ruiz Ramos perma-nece privado de libertad ilegalmente de acuerdo [con] la Cons-titución del Estado Libre Asociado de Puerto Rico. Petición de certiorari, pág. 5.
El peticionario invoca el Art. II, Sec. 11 de la Carta de Derechos de la Constitución de Puerto Rico, supra, el cual establece que el término de detención preventiva antes del juicio no excederá de seis (6) meses. Argüyó que dicho tér-mino opera independientemente de la causa por la que no se haya celebrado el juicio.!19) Adujo que a tenor con la definición de reclusión, según dispuesta por el Art. 40 del Código Penal,!20) el peticionario está privado de su libertad bajo la custodia del Estado en una institución adecuada. *498Alegó que el hecho de que el imputado sea encontrado im-procesable no significa que no pueda recibir la ayuda nece-saria en la libre comunidad o en una institución privada. Por otro lado, sostiene que si se demostrase que el impu-tado improcesable es un peligro para sí mismo o para la sociedad, existen disposiciones legales para que obtenga ayuda psiquiátrica, como el procedimiento de internación civil dispuesto por ley.(21) Sobre este particular, el peticio-nario plantea que al estar en detención preventiva en ex-ceso de seis (6) meses sin celebrársele juicio, su internación en un hospital debe ser como consecuencia del procedi-miento provisto por ley. Argumenta que el ingreso de una persona bajo la Regla 240 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, está interrelacionado con la prohibición constitucional sobre detención preventiva, ya que, de lo contrario, el imputado no procesable estaría pagando inde-finidamente por la alegada comisión de un crimen por el cual aún no se le ha adjudicado responsabilidad penal. Fi-nalmente, arguye que el ingreso en un hospital bajo la Re-gla 240 de Procedimiento Criminal, supra, no es similar al ingreso como medida de seguridad, bajo el procedimiento de internación civil dispuesto por ley, ya que estos últimos son casos donde la custodia puede ser por un período extenso.
El 14 de abril de 2000 emitimos una Resolución en la cual le concedimos a la parte recurrida el término regla-mentario de treinta (30) días para que sometiera su alegato. El 10 de mayo de 2000, el Procurador General pre-sentó su alegato. Mediante dicho escrito, el Procurador General sostiene, en síntesis, que el presente caso no está relacionado de forma alguna con la disposición constitucio-nal sobre detención preventiva. (22) Aduce que el peticiona-*499rio no se encuentra sumariado por defecto de fianza, smo que está recluido en una institución hospitalaria —en vir-tud de un mandato judicial— debido a que fue hallado no procesable.(23) El Procurador General argumenta que el Es-tado tiene la obligación de auscultar si el imputado, aquí peticionario, puede recobrar, dentro de un futuro previsi-ble, la capacidad mental para enfrentarse al juicio corres-pondiente, de lo contrario debe egresarlo, salvo que su in-ternación sea indispensable a la luz del referido procedimiento dispuesto por ley.(24)
Con el beneficio de ambas comparecencias, procedemos a resolver.
HH HH
El término procesabilidad se refiere a la capacidad mental del acusado al momento de enfrentarse a la naturaleza y al procedimiento criminal en su contra.(25) De este modo, el acusado puede ayudar a su abogado para lograr una buena defensa.(26) La incapacidad mental de un acusado, en cuanto a los procedimientos que habrá de enfrentar, se visualiza por lo menos en dos situaciones distintas: (1) la incapacidad del acusado al momento de ocurrir los hechos, instante en el que nace su intención criminal y surge su responsabilidad penal, y (2) cuando el acusado, ya presentada la acusación o denuncia, va a ser sometido al proceso penal.(27)
La Regla 240 de Procedimiento Criminal, supra, dis-pone lo siguiente:

*500
Regia 240. Capacidad mental del acusado; procedimiento para determinarla

(a) Vista; peritos. En cualquier momento después de presen-tada la acusación o denuncia y antes de dictarse la sentencia, si el tribunal tuviere base razonable para creer que el acusado está mentalmente incapacitado, inmediatamente suspenderá los procedimientos y señalará una vista para determinar el estado mental del acusado. Deberá el tribunal designar uno o varios peritos para que examinen al acusado y declaren sobre su estado mental. Se practicará en la vista cualquier otra prueba pertinente que ofrezcan las partes.
(b) Efectos de la determinación. Si como resultado de la prueba el tribunal determinare que el acusado está mental-mente capacitado, continuará el proceso. Si el tribunal deter-minare lo contrario, podrá ordenar la reclusión del acusado en una institución adecuada. Si luego de así recluirse al acusado el tribunal tuviere base razonable para creer que el estado mental del acusado permite la continuación del proceso, citará a una nueva vista que se llevará a cabo de acuerdo con lo provisto en el inciso (a) de esta regla, y determinará entonces si debe continuar el proceso.
(c) Fiadores; depósito. Si el tribunal ordenare la reclusión del acusado en una institución, según lo dispuesto en el inciso (b) de esta regla, quedarán exonerados sus fiadores, y de ha-berse verificado un depósito de acuerdo con la Regla 222, será devuelto a la persona que acreditare su autoridad para recibirlo.
(d) Procedimiento en la vista preliminar. Si el magistrado ante quien hubiere de celebrarse una vista preliminar tuviere base razonable para creer que el acusado está mentalmente incapacitado, suspenderá dicha vista y levantará un acta breve al efecto, de la cual dará traslado inmediato, con los demás documentos en autos, al secretario de la sala del Tribunal Superior correspondiente, ante la cual se celebrará una vista siguiendo lo dispuesto en el inciso (a) de esta regla. Si el tribunal determinare que el acusado está mentalmente capa-citado, devolverá el expediente al magistrado o tribunal de origen, con su resolución, y los trámites de la vista preliminar continuarán hasta su terminación. Si el tribunal determinare lo contrario, actuará de conformidad con lo provisto en el in-ciso (b) de esta regla, sólo que a los efectos de la vista preliminar. (Enfasis en el original.) 34 L.RR.A. Ap. II.
Del texto de la precitada regla no surge disposición alguna relativa al período que podría estar recluido el acusado de delito en una institución adecuada recibiendo *501tratamiento, cuando se ha determinado que no está procesable.(28) Luego de una determinación de esa natura-leza, si el tribunal tiene base razonable para creer que la condición mental del acusado permite la continuación del proceso, señalará una nueva vista en la que se dilucidará si debe continuar el procedimiento criminal en su contra.
Uno de los efectos de una determinación de improcesabi-lidad, conforme a lo dispuesto en la Regla 240 de Procedi-miento Criminal, supra, es que el acusado permanecerá bajo la jurisdicción del tribunal.(29) Otro de sus efectos es la suspensión del procedimiento criminal, en aras de sal-vaguardar el derecho del acusado hallado judicialmente improcesable a un juicio justo, a tenor con la cláusula cons-titucional de debido proceso de ley. Ciertamente un impu-tado, cuya condición mental le impide comprender la natu-raleza y el objeto de los procedimientos en su contra para consultar con su abogado y ayudar en su defensa, no puede ser sometido a juicio, pues constituiría una violación a la cláusula constitucional de debido proceso de ley.(30) La sus-pensión del proceso criminal, en virtud de una determina-ción de improcesabilidad, pretende evitar la injusticia de requerirle a un acusado que enfrente un proceso criminal cuando éste no está mentalmente capacitado para ayudar en su defensa, lo cual podría culminar en una convicción errónea. (31) Mediante la referida suspensión, se promueve *502la confianza de la ciudadanía en el sistema judicial criminal, conservando su dignidad e integridad.(32)
Evaluada la disposición legal sobre la determinación de procesabilidad o improcesabilidad de un acusado para en-frentar los procedimientos criminales en su contra, nos resta determinar si es aplicable el término máximo de seis (6) meses de detención preventiva dispuesto por la Consti-tución de Puerto Rico para un imputado o acusado que sea encontrado no procesable y se halla internado en una ins-titución hospitalaria o de similar naturaleza.
HH H-i
La Sec. 11 del Art. II de la Constitución de Puerto Rico(33) establece, en lo aquí pertinente, la protección constitucional contra una detención preventiva en exceso de seis (6) meses:
Todo acusado tendrá derecho a quedar en libertad bajo fianza antes de mediar un fallo condenatorio.
La detención preventiva antes del juicio no excederá de seis meses. Las fianzas y las multas no serán excesivas. Nadie será encarcelado por deuda. (Enfasis suplido.)
El término “detención preventiva” se refiere al período anterior al juicio, en el cual el acusado se encuentra dete-nido preventivamente (sumariado), por razón de no haber prestado la fianza impuesta, y en espera de que se le cele-bre el correspondiente proceso criminal.(34)
La protección constitucional contra una detención pre-ventiva más allá de seis (6) meses, así como la disposición constitucional sobre juicio rápido, coinciden en su aspecto teleológico, a saber: impedir la encarcelación prolongada *503de quien no ha podido prestar fianza.(35) El Estado tiene razones para tomar medidas que garanticen que el impu-tado no habrá de escapar, e incluso puede tomar medidas de protección social en determinados casos.(36) El Estado está facultado para condicionar la libertad del acusado antes del juicio. Dicha autoridad descansa en la legitimidad del interés apremiante del Estado de asegurar la compare-cencia de todo acusado al proceso (éste es el único propósito de la fianza).(37)
La prestación de fianza o la detención preventiva por un máximo de seis (6) meses constituyen consecuencias alter-nas de una determinación positiva de causa probable para el arresto.(38) Si el acusado no presta la fianza impuesta, permanecerá recluido en una institución penitenciaria para garantizar su comparecencia a cualquier procedi-miento ulterior.(39) El término máximo de seis (6) meses de detención preventiva, por disposición constitucional, trans-curre contra el Ministerio Público, quien tiene la obligación de iniciar con diligencia la celebración del juicio.(40) Trans-currido el referido término sin que se celebre el juicio, la detención preventiva es ilegal.(41) Ello no significa que el acusado quedará exonerado del delito porque haya trans-currido dicho término, sino que el proceso criminal conti-nuará y el juicio se celebrará con el acusado en libertad.(42) De dejarse en libertad un acusado detenido preventiva-mente en exceso de seis (6) meses, no constituye un error que justifique la revocación de una convicción y sentencia *504condenatoria/43) La única consecuencia del transcurso del mencionado término es que se puede lograr la excarcela-ción del acusado mediante la presentación de un recurso de hábeas corpus, fundamentado en la ilegalidad de su deten-ción preventiva. (44)
El referido precepto constitucional sobre la limitación de la detención preventiva constituye una restricción al po-der de custodia del Estado en esos casos.(45) La referida protección constitucional instituye una garantía procesal contra posibles excesos de autoridad por parte del Estado, evitando que la restricción efectiva de la libertad, una vez determinada causa probable para arresto, resulte en un castigo anticipado por un delito que no se ha juzgado.(46)
La Convención Constituyente entendió razonable el tér-mino de seis (6) meses para que el Estado sometiera a jui-cio a aquellos acusados que, por no haber podido prestar fianza para su libertad provisional, permanecieran deteni-dos preventivamente en espera de la celebración del juicio/47) La garantía constitucional que protege a todo acusado sumariado de una detención preventiva en exceso del término de seis (6) meses, fue inspirada por un propó-sito fundamental de política pública/48) Sobre este particular, este Tribunal ha señalado lo siguiente:
La Convención [Constituyente] obviamente estimó que un pe-ríodo mayor de detención en espera de juicio, en defecto de fianza, constituía un gravamen sobre el ciudadano que, presu-miéndose inocente hasta el momento de recaer convicción, era restringido por el Estado -en el ejercicio de su poder de custo-dia- en el disfrute de su libertad personal, con el solo propó-*505sito de hacerle comparecer a juicio en su día. Consideró prefe-rible rendir la custodia de un acusado después de ese período, antes que hacer vulnerable la integridad de su derecho a la presunción de inocencia -que también consagraba en la propia Constitución- si dejaba ilimitado el ejercicio de ese poder de custodia por la mera utilidad de que el Estado le tuviera dis-ponible para llevarle al tribunal. (Escolio omitido.X49)
Considerada la finalidad y los efectos de una determi-nación de improcesabilidad, así como el propósito del tér-mino máximo de seis (6) meses de detención preventiva, es forzoso concluir que un acusado hallado judicialmente im-procesable, quien se encuentra internado en una institu-ción adecuada del Estado recibiendo tratamiento médico, no es acreedor a una "excarcelación” a tenor con la referida disposición constitucional.
En el presente caso, el imputado, aquí peticionario, so-licitó la celebración de una vista para determinar su pro-cesabilidad, a tenor con la Regla 240 de Procedimiento Criminal, supra. Luego de haber sido declarado improcesable y trasferido al Hospital de Psiquiatría Forense del Estado para recibir tratamiento médico, pretende ser liberado al plantear una violación al término máximo de seis (6) meses de detención preventiva. No le asiste la razón.
El peticionario no se encuentra detenido preventiva-mente. Como señaláramos anteriormente, el referido tér-mino de detención preventiva que dispone la Constitución de Puerto Rico constituye el máximo de tiempo previo al juicio, en el cual el acusado podría estar "sumariado” en espera de que se le celebre el correspondiente proceso criminal, por razón de no haber podido prestar la fianza que le fuera impuesta. (50) La reclusión del peticionario en el Hospital de Psiquiatría Forense obedece sólo a que fue ha-llado no procesable, conforme a las disposiciones de la Re-gla 240 de Procedimiento Criminal, supra, en respuesta a *506su solicitud. Mientras el peticionario se encuentre no proce-sable, y esté recluido en una institución recibiendo trata-miento, no puede ser juzgado, convicto o sentenciado por consideraciones de debido proceso de ley. (51) Por lo tanto, éste no se encuentra sumariado en espera de la celebración del juicio, razón por la cual no le cobija la protección cons-titucional sobre el término máximo de detención preventiva.
A tenor con lo anteriormente expuesto, concluimos que un imputado hallado improcesable no es acreedor de una excarcelación, por virtud de haber estado recluido en una institución hospitalaria recibiendo tratamiento médico en exceso del término para la detención preventiva de seis (6) meses dispuesto por la Constitución de Puerto Rico.
> Í-H
No obstante, en casos como el presente, no podemos permitir una reclusión ad infinitum en una institución adecuada, bajo el fundamento de improcesabilidad de la Regla 240 de Procedimiento Criminal, supra. El acusado podría enfrentarse a un juicio varios años después de la comisión del delito, afectándose adversamente los procedimientos en términos de su futura defensa. Entre los varios aspectos que podrían afectarse están comprendidos la búsqueda de evidencia, localización y entrevista de testigos, entre otros; criterios holgadamente relevantes para la defensa del imputado.(52) De igual forma, podría afectarse el Ministerio Público en su deber de probar el caso. Sobre este particular, el Tribunal Supremo de Estados Unidos ha resuelto que un imputado de delito hallado improcesable no debe estar recluido en un hospital de psiquiatría en ex-*507ceso de un tiempo razonable. La razonabilidad de dicho término dependerá de la probabilidad sustancial de que el imputado advenga capaz mentalmente para enfrentar los procedimientos criminales. En caso de que la capacidad mental del acusado permanezca en un estado de improce-sabilidad, y no exista probabilidad sustancial de que ad-venga a estar capaz mentalmente, se debe liberar de la institución adecuada del Estado donde recibe tratamiento, salvo que estén presentes circunstancias fácticas que seña-len que debe ser internado involuntariamente bajo dicho procedimiento de internación civil. (53)
Consideraciones de debido proceso de ley y de igual pro-tección de las leyes impiden que el Estado recluya indefi-nidamente a un imputado hallado judicialmente no proce-sable sin que estén presentes circunstancias fácticas que señalen la necesidad para ello.(54) El Tribunal Supremo de Estados Unidos ha expresado sobre este asunto lo si-guiente:
We hold, consequently, that a person charged by a State with a criminal offense who is committed solely on account of his incapacity to proceed to trial cannot be held more than the reasonable period of time necessary to determine whether there is a substantial probability that he will attain that capacity in the foreseeable future. If it is determined that this is not the case, then the State must either institute the customary civil commitment proceeding that would be required to commit indefinitely any other citizen, or release the defendant. Further*508more, even if it is determined that the defendant probably soon will be able to stand trial, his continued commitment must be justified by progress toward that goal. In light of differing state facilities and procedures and a lack of evidence in this record, we do not think it appropriate for us to attempt to prescribe arbitrary time limits. (Enfasis suplido y escolio omitido.)(55)
Ciertamente, el Estado tiene un interés legítimo de proteger a la comunidad de personas que por su condición mental le representan un peligro/56) A tales efectos, existen normas estatutarias que proveen para la internación de esas personas, mediante procedimientos de naturaleza civil, no punitiva/57) De otro lado, la persona sujeta a un mecanismo de internación civil involuntaria tiene un interés en que no se le restrinja su libertad sin un debido proceso de ley. El Art. 4.12 de la Ley de Salud Mental de Puerto Rico, supra, 24 L.P.R.A. sec. 6155k, dispone que ninguna persona será internada involuntariamente a me-nos que exista prueba clara y convincente sobre los requisitos y la necesidad de la internación/58) El Estado no tiene un interés en internar involuntariamente a personas que realmente no constituyen un peligro o representen un riesgo inminente de causar daño por razón de trastorno mental/59)
*509Por otro lado, entendemos que un acusado que se en-cuentre improcesable no necesariamente implica que éste cumpla con los requisitos para ser hospitalizado mediante el procedimiento de internación civil establecido en el Art. 4.12 de la Ley de Salud Mental de Puerto Rico, supra. Dichos requisitos atienden aquellas situaciones fácticas en las que la persona, cuya internación se solicita, presenta el riesgo inmediato que pueda infligirse daño a sí mismo, a otras personas, o a la propiedad, en la libre comunidad o en su seno familiar.(60)
La internación indefinida en una institución adecuada del Estado, a tenor con la Regla 240 de Procedimiento Criminal, supra, podría resultar excesiva e injustificada. Con-sideremos, por ejemplo, la circunstancia en que un impu-tado encontrado judicialmente improcesable está originalmente ingresado por indicación médica, como im-perativo necesario para su posterior evaluación por el tribunal sobre si habrá de estar procesable, y durante el tra-tamiento adviene la necesidad dentro del propósito perseguido, de que continúe el tratamiento en forma ambulatoria. En ese contexto particular, el imputado im-procesable podría confrontar dificultades terapéuticas, pues su internación podría ser contraindicada en relación con el tratamiento necesario para que advenga a estar procesable.(61) Ciertamente, el ingreso indefinido de un *510acusado improcesable generalmente resulta justificado cuando la persona recluida cumple con los estándares para ser internado involuntariamente mediante el procedi-miento de internación civil contemplado por ley, en protec-ción de sí mismo, de otras personas o de la propiedad.
Concluimos que un imputado sujeto a una internación indefinida, a base de una determinación judicial de improcesabilidad, por un término irrazonable, no recibe trato igual en relación con el resto de la ciudadanía, cuando está recluido en una institución hospitalaria sin que se hubiera determinado que están presentes las circunstancias fácticas antes indicadas que darían lugar a que fuera hospitalizado, según el referido procedimiento de internación civil dispuesto por la Ley de Salud Mental de Puerto Rico, supra.
V
Por los fundamentos antes expuestos, procede confirmar el dictamen emitido por el Tribunal de Circuito de Apela-ciones que confirmó, a su vez, la resolución dictada por el Tribunal de Primera Instancia denegando el recurso de há-beas corpus. Procede, además, devolver este caso al Tribunal de Primera Instancia para que celebre una vista, a los efectos de determinar si el peticionario está o no perma-nentemente improcesable o si advendrá capaz dentro de un término razonable para enfrentar el procedimiento criminal.

*511
Se dictará sentencia de conformidad.

Los Jueces Asociados Señores Rebollo López y Hernán-dez Denton disintieron con opiniones escritas. El Juez Aso-ciado Señor Fuster Berlingeri se inhibió.

(1) Apéndice del recurso de Certiorari, pág. 33.


(2) Mejor conocida como la “Ley para la Prevención e Intervención con la Vio-lencia Doméstica”, 8 L.P.R.A. see. 601 et seq.


(3) Art. 235 del Código Penal de Puerto Rico, 33 L.P.R.A. see. 4431.


(4) Apéndice del recurso de Certiorari, págs. 35, 36 y 38.


(5) íd., pág. 34.


(6) íd.


(7) íd., pág. 38.


(8) íd.


(9) Moción Solicitando Evaluación al Amparo de la Regla 240 de Procedimiento Criminal, Apéndice IV del recurso de Certiorari, pág. 39.


(10) En conformidad con la Regla 240 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.


(11) Apéndice IV del recurso de Certiorari, pág. 40.


(12) Dicha vista fue señalada originalmente para el 14 de diciembre de 1998. No obstante, fue suspendida en tres ocasiones, y se celebró finalmente el 15 de marzo de 1999.


(13) Apéndice del recurso de Certiorari, pág. 45. ■


(14) íd.


(15) Apéndice IV del recurso de Certiorari, pág. 46.


(16) íd., págs. 49-51.


(17) íd.


(18) Conforme a la Regla 240 de Procedimiento Criminal, supra.


(19) Petición de certiorari, pág. 14, citando la obra de D. Rivé Rivera, Recursos Extraordinarios, 2da ed. rev., San Juan, Programa de Educación Continua, Univer-sidad Interamericana de Puerto Rico, Facultad de Derecho, 1996, pág. 147.


(20) 33 L.P.R.A. see. 3202.


(21) Petición de certiorari, pág. 12. A la fecha de presentación del presente re-curso, estaba vigente el Código de Salud Mental. Posteriormente, dicho código fue derogado por la Ley Núm. 408 de 2 de octubre de 2000, mejor conocida como la “Ley de Salud Mental de Puerto Rico”.


(22) Alegato de la parte recurrida, pág. 3.


(23)íd., pág. 4.


(24) íd., pág. 11.


(25) E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Uni-dos, ira ed., Colombia, Ed. Forum, 1993, Vol. III, pág. 348.


(26) íd.


(27) Pueblo v. Castillo Torres, 107 D.P.R. 551, 555 (1978).


(28) La Regla 240 de Procedimiento Criminal, supra, no toma en cuenta el tér-mino de reclusión máximo establecido para el delito. Por lo tanto, en casos de delitos que acarrean una pena de reclusión por un breve término, podría resultar muy one-roso plantear la improcesabilidad del imputado. Véase Chiesa Aponte, op. cit., Vol. III, págs. 362-363.


(29) Chiesa Aponte, op. cit., Vol. III, págs. 362-363.


(30) La Regla 239 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, dispone que ninguna persona será juzgada, convicta o sentenciada por un delito mientras esté mentalmente incapacitada. Lo contrario sería una violación al debido proceso de ley. Véanse, además: Chiesa Aponte, op. cit., Vol. III, pág. 349; Drope v. Missouri, 420 U.S. 162 (1975); Pate v. Robinson, 383 U.S. 375 (1966).


(31) B.J. Winick, Reforming Incompetency to Stand Trial and Plead Guilty: A Restated Proposal and a Response to Professor Bonnie, 85 (Núm.3) J. Crim. L. & Criminology 571, 575-576 (1995).


(32) íd.


(33) L.P.R.A., Tomo 1, ed. 2000, pág. 327.


(34) Pueblo v. González Vega, 147 D.P.R. 692 (1999); Pueblo v. Figueroa Garriga, 140 D.P.R. 225, 232 (1996).


(35) O.E. Resumí!, Derecho Procesal Penal, Orford, Ed. Butterworth Legal Publishers, 1993, T. 2, See. 25.4, pág. 249.


(36) Chiesa Aponte, op. cit., Vbl. II, pág. 447.


(37) Pueblo v. Negrón Vázquez, 109 D.P.R. 265, 266-267 (1979).


(38) Resumil, op. cit., T. 1, Sec. 6.14, pág. 135.


(39) íd., See. 6.23, pág. 149.


(40) íd.


(41) Pueblo v. Monge Sánchez, 122 D.P.R. 590, 595 (1988).


(42) Pueblo v. Cruz Román, 84 D.P.R. 451, 456 (1962); Pueblo v. Ortiz, 76 D.P.R. 247, 249 (1954).


(43) Pueblo v. Ortiz, supra, pág. 249.


(44) íd. Véase 3 Diario de Sesiones de la Convención Constituyente 1595 (1952). Véase, además, Chiesa Aponte, op. cit, Vol. II, pág. 462.


(45) Opinión del Juez Asociado Señor Negrón Fernández, con la cual concurrie-ron el Juez Presidente Señor Snyder y el Juez Asociado Señor Siíre, en el caso de Sánchez v. González, 78 D.P.R. 849, 854-855 (1955).


(46) íd.


(47) Diario de Sesiones, supra, pág. 1595.


(48) Sánchez v. González, supra, págs. 856-857.


(49) íd.


(50) Pueblo v. Figueroa Garriga, supra, pág. 232.


(51) Reglas 239 y 240 de Procedimiento Criminal, supra.


(52) B.J. Winick, Restructuring Competency to Stand Trial, 32 (Núm.5) UCLAL. Rev. 921, 948 (1985).


(53) Jackson v. Indiana, 406 U.S. 715 (1972). A tales efectos, se debe presentar una petición a tenor con el procedimiento de internación civil dispuesto por la Ley de Salud Mental de Puerto Rico. Los Arts. 4.13,4.14 y 4.15 de la referida ley, 24 L.P.R.A. sees. 61551, 6155m y 6155n, disponen sobre las peticiones para la internación civil de una persona que cumpla con los criterios correspondientes. Estas peticiones son las siguientes: detención temporera de veinticuatro horas como resultado de una obser-vación personal; petición de ingreso involuntario por un máximo de quince días, y la petición para orden de extensión de ingreso involuntario.


(54) La See. 7 del Art. II de la Constitución de Puerto Rico dispone, en lo aquí pertinente, como sigue: “Ninguna persona será privada de su libertad o propiedad sin debido proceso de ley, ni se negará a persona alguna en Puerto Rico la igual protección de las leyes.” L.P.R.A., Tomo 1, ed. 2000, pág. 280.
En similar forma prescriben las Enmiendas V y XIV de la Constitución de Es-tados Unidos, Enmdas. V y XTV, Const. EE. UU., L.P.R.A., Tomo 1.


(55) Jackson v. Indiana, supra, pág. 738.


(56) Addington v. Texas, 441 U.S. 418, 426 (1979).


(57) El Tribunal Supremo de Estados Unidos ha avalado legislación que dispone para la internación civil involuntaria cuando ha mediado un procedimiento adecuado y se siguen los estándares evidenciarlos. Foucha v. Louisiana, 504 U.S. 71, 80 (1992); Addington v. Texas, supra, págs. 426-427. Por ejemplo, en otro contexto, el Tribunal Supremo de Estados Unidos ha sostenido la constitucionalidad de estatutos que ins-tituyen procedimientos de internación civil para ofensores sexuales violentos. Kansas v. Hendricks, 521 U.S. 346 (1997); Seling v. Bringham, 121 S.Ct. 727 (2001).


(58) Sobre este particular, el estándar de prueba clara y convincente que precep-túa el citado Art. 4.12 de la referida ley, cumple con las exigencias del debido proceso de ley. Foucha v. Louisiana, supra, pág. 76; Addington v. Texas, supra, págs. 432-433.


(59) Con relación al criterio de peligrosidad, véase el Art. 1.06(pp) de la Ley de Salud Mental de Puerto Rico, supra, 24 L.P.R.A. sec. 6152b.


(60) El Art. 2.03 de la Ley de Salud Mental de Puerto Rico, supra, 24 L.P.R.A. sec. 6153b, establece los criterios que debe reunir toda persona para que el tribunal ordene tratamiento compulsorio, ambulatorio o mediante hospitalización son los si-guientes:
“a) situaciones de inminente peligro donde la persona pueda hacerse daño a sí mismo, a otros o a la propiedad;
“b) que la persona demuestre incapacidad para tomar decisiones o para contro-lar su conducta;
“c) se requiere prueba de conducta específica en un período de tiempo inmedia-tamente precedente a la presentación de la petición;
“d) se requiere evidencia de ausencia de alternativas menos intensivas con igua-les oportunidades de corregir o mejorar los síntomas y signos de la persona; y
“e) se demuestre que el tratamiento o medida que se solicita resultara [sic] clínicamente beneficiosa.”


(61) Sobre este particular, se ha expresado lo siguiente:
*510“Aside from ensuring treatment, commitment seems justified when an incompetent defendant satisfies the standards for civil commitment. ... If an incompetent defendant is neither civilly committable nor likely to respond to institutional treatment within a reasonable time, he ought to be released from custody until he is able to stand trial. The confinement of such a person serves no legitimate interest of the state. Furthermore, if the defendant’s condition is curable by treatment not available in the state institution, commitment may in fact prevent his recovery.” (Énfasis suplido y escolio omitido.) Nota, Incompetency to StanTriál, 81 (Núm. 2) Harv. L.Rev. 454, 463 (1967).